Citation Nr: 1003654	
Decision Date: 01/26/10    Archive Date: 02/16/10

DOCKET NO.  05-04 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a service connection claim for bilateral pes planus.  

2.  Whether new and material evidence has been received to 
reopen a service connection claim for a low back condition.  

3.  Entitlement to service connection for bilateral knee 
pain, also claimed as secondary to bilateral pes planus.  


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1991 to May 1993, 
during the Persian Gulf War.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2003 rating decision of the Department 
of Veterans Affairs (VA), Montgomery, Alabama, Regional 
Office (RO), which determined that new and material evidence 
had not been received to reopen the Veteran's service 
connection claims for the bilateral pes planus and a low back 
condition; and denied service connection for bilateral knee 
pain.  The Veteran disagreed with such decisions and 
subsequently perfected an appeal.

Service connection for the bilateral pes planus and a low 
back condition were previously denied in a July 1993 rating 
decision.  The requirement of submitting new and material 
evidence to reopen a claim is a material legal issue the 
Board is required to address on appeal, despite the RO's 
actions.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001); Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 
1996).  As such, the issues are appropriately captioned as 
above.  

The Veteran has not selected a representative through a power 
of attorney.  As such, the Board finds that the Veteran 
wishes to proceed without representation.    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

On review, the Board finds that further development is 
necessary prior to analyzing the Veteran's new and material 
evidence claims and service connection claim.  

By way of history, the Veteran initially filed claims for 
bilateral pes planus and a low back condition in June 1993.  
In a July 1993 rating decision, the RO denied the Veteran's 
service connection claims for bilateral pes planus and a low 
back condition because his pre-existing bilateral pes planus 
was not aggravated by service and his service treatment 
records (STRs) were negative for complaints, treatment, or 
diagnoses of a low back condition.  The Veteran did not 
appeal this decision.  

In April 1996, the Veteran filed claims to reopen his service 
connection claims for bilateral pes planus and a low back 
condition.  In a June 1996 rating decision, the RO denied the 
Veteran's claims to reopen because there was no new and 
material evidence to reopen his claims.  The Veteran did not 
appeal this decision.  

In April 2002, the Veteran once again filed claims to reopen 
his service connection claims for bilateral pes planus and a 
low back condition.  These issues are currently on appeal.

Although the Veteran received notice regarding the July 1993 
denial of his service connection claim for bilateral pes 
planus, the basis for the prior denial, and the specific 
evidence necessary to substantiate his service connection 
claim for bilateral pes planus, the VCAA letter failed to 
address the Veteran's new and material evidence claim for a 
low back condition and did not comply with the requirements 
under Kent v. Nicholson, 20 Vet. App. 1 (2006) with regard to 
the low back condition claim.  The June 2004 notice letter 
did not mention the July 1993 denial with regrading to the 
low back condition claim, did not specify the basis for the 
prior denial, nor did it describe the specific evidence 
necessary to substantiate the Veteran's service connection 
claim for a low back condition.  See 66 Fed. Reg. 45620 
(August 29, 2001).  

Further review of the record also reveals that the Veteran 
initially did not request a hearing regarding his claims on 
appeal.  See February 2005 "Appeal to Board," VA Form 9.  
However, in an amended Substantive Appeal, the Veteran 
indicates that he wants a Board hearing in Washington, DC.  
See June 2006 "Appeal to Board," VA Form 9.  The claims 
folder contains no other correspondence with regard to such 
hearing request.  The RO should contact the Veteran with 
regard to his request for a hearing to clarify whether the 
Veteran still desires such as hearing.         
Accordingly, the case is REMANDED for the following action:

1.  The RO should send the Veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) that: (1) notifies the Veteran 
of the evidence and information necessary 
to reopen service connection claim for a 
low back condition; (2) notifies the 
Veteran what elements are required to 
establish service connection that were 
found insufficient in the previous 
denial; and (3) notifies the Veteran of 
what specific evidence would be required 
to substantiate the elements needed to 
grant his service connection claim (i.e., 
evidence of current low back condition 
related to service).  The notification 
letter should also provide the current 
definition of "new" and "material" 
evidence, and advise the Veteran of the 
evidence and information that is 
necessary to establish entitlement to his 
underlying service connection claim.  See 
Kent v. Nicholson, 20 Vet. App. 1 (2006).

2.  The RO should also request a response 
from the Veteran regarding whether he 
still desires a Board and/or RO hearing 
regarding his claims for bilateral pes 
planus, a low back condition, and 
bilateral knee pain.  If so, scheduled 
the Veteran for the requested hearing 
accordingly.  

3.  Upon completion of the above 
requested development and receipt of any 
additional evidence from the Veteran, the 
RO should readjudicate the new and 
material evidence claims for bilateral 
pes planus and a low back condition, and 
the service connection claim for 
bilateral knee pain currently on appeal.  
Any further development considered 
necessary should be undertaken.  All 
applicable laws and regulations should be 
considered.  If any benefits sought on 
appeal remain denied, the Veteran should 
be provided with a Supplemental Statement 
of the Case and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the outcome of 
this case.  The appellant need take no action until so 
informed.  The purpose of this REMAND is to ensure compliance 
with due process considerations.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


